DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 1, 1, 1, 1, 6, 7, 7, 7, 8, 9, 10, 11, 12, 13, 14, 14, and 14, respectively, of U.S. Patent No. 11,086,028. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims.
With respect to claim 1, reference claim 1 recites “radiation”, which would encompass “x-ray or ultraviolet radiation”. Further, “decomposes to form a metal and a free radical” would be encompassed by “decomposes”.
With respect to claim 2, reference claim 3 includes the same limitations.
With respect to claims 3-6, the claimed materials would have been encompassed by “a metal halide that decomposes on exposure to radiation”.
With respect to claims 7 and 8, reference claims 6 and 7 include the same limitations.
With respect to claims 8-10, the claimed co-ligands would have been encompassed by “a co-ligand” of reference claim 7.
With respect to claim 11, reference claim 8 includes the same limitations.
With respect to claims 12-16, reference claims 9-13 (respectively) include the same limitations.
With respect to claim 17, reference claim 14 recites “decomposes to form a metal and a free radical” which would be encompassed by “decomposes”. Further “radiation” would encompass “x-ray or ultraviolet radiation”
With respect to claims 18 and 19, the claimed materials would have been encompassed by “a metal halide that decomposes on exposure to radiation” of reference claim 14.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Han et al. ("Low Dose Detection of Gamma Radiation via Solvent Assisted Fluorescence Quenching", cited by Applicant) discloses a radiation detector (abstract) comprising: a fluorescence sensor molecule (PI-Ph corresponding to the "dye", page 5091, left column; DPI-BP, page 5091, right column) which is quenched by the decomposition of a halide compound (HCl is produced upon gamma irradiation from CHCl3, Scheme 1, page 5091).
With respect to claims 1 and 17, Han does not specify a metal halide that decomposes to form a metal and a free radical on exposure to ultraviolet or x-ray radiation, as claimed.
Claims 2-16 and 18-19 would be allowable for reasons of dependency if the above rejections were to be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	28 November 2022